      Case 2:20-cv-00452-HB Document 31 Filed 05/05/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WARREN HILL, LLC                     :             CIVIL ACTION
                                      :
      v.                              :
                                      :
 NEPTUNE INVESTORS, LLC, et al.       :             NO. 20-0452

                                 ORDER

           AND NOW, this     5th    day of May, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendants Neptune Investors, LLC,

AHG Group, LLC, AHG Group Holdings, LLC, HFP Investors, LLC,

Gorovitz Family Limited Partnership, CHGO Real Estate Consulting

Group, LLC, and Gene Harris to dismiss the amended complaint

under Rule 12(b)(2) of the Federal Rules of Civil Procedure for

lack of personal jurisdiction and under Rule 12(b)(3) and 28

U.S.C. § 1406(a) for improper venue is DENIED.


                                      BY THE COURT:



                                      /s/ Harvey Bartle III_________
                                                                  J.
